Citation Nr: 0010982	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  96-49 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Whether an RO decision entered in September 1946 was 
clearly and unmistakably erroneous in failing to adjudicate 
and grant service connection for hypertension.

2.  Whether an RO decision entered in September 1946 was 
clearly and unmistakably erroneous in failing to grant 
service connection for a constitutional psychopathic state.

3.  Entitlement to service connection for hypertension.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to August 
1943.

In part, this matter comes before the Board of Veterans' 
Appeals (Board) following a May 1995 hearing officer decision 
that denied an application to reopen a claim of service 
connection for a psychiatric disorder.  The Board, in June 
1950, denied service connection for a constitutional 
psychopathic state, and a claim of service connection for an 
acquired psychiatric disorder was denied by the Board in July 
1990.  Therefore, the first issue that must be addressed is 
whether the claim of service connection for a psychiatric 
disorder ought to be reopened.  38 U.S.C.A. § 5108 (West 
1991).

This matter also comes before the Board from a December 1995 
decision of the RO that denied service connection for 
hypertension and a March 1999 decision of the RO that denied 
claims of clear and unmistakable error in a September 1946 RO 
decision.


FINDINGS OF FACT

1.  As to the claim that VA erred by not adjudicating and 
granting service connection for hypertension in the September 
1946 decision, the veteran has not provided reasons as to why 
one would be compelled to reach the conclusion, to which 
reasonable minds could not differ, that the result of that 
adjudication would have been manifestly different but for an 
error.  

2.  As to the claim that VA erred by not granting service 
connection for a constitutional psychopathic state in the 
September 1946 decision, this question of service connection 
was subsequently considered by the Board in June 1950 which 
affirmed the denial. 

3.  There is no competent medical evidence tending to link 
currently diagnosed hypertension with the veteran's military 
service.

4.  In June 1950, the Board denied a claim of service 
connection for a constitutional psychopathic state; in July 
1990, the Board denied the claim of service connection for a 
psychiatric disorder.

5.  Evidence received since the Board denial in July 1990 is 
not new.


CONCLUSIONS OF LAW

1.  The veteran's claim that the September 1946 RO decision 
was clearly and unmistakably erroneous in failing to 
adjudicate and grant service connection for hypertension is 
legally insufficient.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.105 (1999).

2.  The veteran's claim that the September 1946 RO decision 
was clearly and unmistakably erroneous in failing to grant 
service connection for a constitutional psychopathic state is 
legally insufficient.  38 U.S.C.A. § 7104 (West 1991); 
38 C.F.R. §§ 20.1100, 20.1104 (1999).

3.  The claim of service connection hypertension is not well 
grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

4.  New and material evidence has not been submitted 
sufficient to reopen a claim of service connection for a 
psychiatric disorder.  38 U.S.C.A. §§ 1110, 5108, 7104 (West 
1991); 38 C.F.R. §§ 3.156, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Clear and Unmistakable Error

RO decisions which are not timely appealed are considered 
final and binding in the absence of a showing of clear and 
unmistakable error (CUE).  38 C.F.R. § 3.105 (1999).  To 
establish a valid CUE claim, a veteran must show that either 
the correct facts, as they were known at the time, were not 
before the adjudicator, or that the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Russell v. Principii, 3 Vet. App. 310, 313 (1992).  The 
veteran must assert more than a mere disagreement as to how 
the facts were weighed or evaluated.  Eddy v. Brown, 
9 Vet. App. 52 (1996).

If a veteran wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  If the 
error alleged is not the type of error that, if true, would 
be CUE on its face, if the veteran is only asserting 
disagreement with how the VA evaluated the facts before it, 
if the veteran has only alleged a failure on the part of VA 
to fulfill its duty to assist, or if the veteran has not 
expressed with specificity how the application of cited laws 
and regulations would dictate a "manifestly different" 
result, the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or lack of 
entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 
(1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

The veteran contends that VA clearly and unmistakably erred 
in a September 1946 decision by not adjudicating and granting 
a claim of service connection for hypertension.  The Board 
finds that the veteran has not raised a legally sufficient 
claim of CUE.  Although he argued that the RO should have 
somehow known that the veteran was seeking service connection 
for hypertension, he has failed to shown that the correct 
facts, as they were known at the time of the September 1946 
decision, were not before the adjudicator, or that the 
statutory or regulatory provisions then extant were 
incorrectly applied.  Neither has he provided reasons as to 
why one would be compelled to reach the conclusion, to which 
reasonable minds could not differ, that the result of that 
adjudication would have been manifestly different but for an 
error.  Instead, he has merely alleged a failure to fulfill 
the duty to assist.

Specifically, it has been argued that the evidence of record 
shows that the RO should have adjudicated and granted a claim 
of service connection for hypertension.  However, the Board 
notes that the veteran's claim for benefits, received by the 
RO in April 1946, did not include a claim of service 
connection for hypertension - only a claim of service 
connection for a nervous condition and grippe.  Moreover, 
neither in-service treatment records nor post-service medical 
records then available to the RO, including VA examination 
reports, dated in May 1946 and September 1946, included 
complaints or diagnosis of hypertension. 

In short, the veteran's allegations are merely that the RO 
should have done more to assist the veteran with his claim by 
inferring that the claim of service connection for a nervous 
disorder contemplated a claim of service connection for 
hypertension.  This argument does not suffice.  The Board 
finds that alleged error is not the kind of error that would 
be CUE on its face.  Fugo at 44.  There is no indication in 
the record that the correct facts were not before the RO.  
The veteran has argued that he submitted a memorandum to a VA 
receptionist prior to his signing a formal claim, which 
memorandum included a reference to hypertension, and that 
this memorandum should be construed as an informal claim; 
however, there is no suggestion in the record to support the 
veteran's contention.  Indeed, even by his own admission, he 
filed the formal claim after the submission of the memorandum 
and included only a nervous condition and grippe as claimed 
disorders.  Additionally, there is no indication that the 
veteran expressed disagreement with the failure to adjudicate 
a claim of service connection for hypertension.

The veteran has also argued that the regulations requiring 
that an adjudicator make a thorough review of the evidence 
were not followed because a physical examination was not 
conducted.  Although he refers to regulations not properly 
applied, this contention amounts to no more than a claim that 
VA failed in its duty to assist the veteran.  Such a failure 
amounts to an incomplete record, not an incorrect one.  
Consequently, such an argument does not raise a valid claim 
of CUE.  Id.  Where, as here, the determinative issue is 
"not evidentiary but legal, i.e., has the appellant complied 
with the legal requirements to plead a CUE claim," and the 
veteran has failed to meet the legal requirement, the claim 
must be denied.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).

As for his second CUE claim, the veteran contends that VA 
clearly and unmistakably erred in September 1946 because VA 
failed to properly adjudicate the claim.  The veteran has 
indicated his belief that an examination conducted for 
purposes of adjudicating his service connection claim was 
inadequate.

A salient point to be made with respect to this claim of CUE 
is that the very same issue addressed in September 1946 was 
subsequently addressed by the Board on a de novo basis in 
June 1950.  Consequently, the denial of service connection 
for a constitutional psychopathic state in the RO decision 
entered in September 1946 is no longer subject to challenge 
on the basis of CUE.  This is true because this decision has 
been subsumed by a final decision of the Board, entered in 
June 1950, which affirmed the RO's denial of service 
connection.  See 38 C.F.R. § 20.1104 (1999).  As a matter of 
law, the preceding RO decision addressing the issue can not 
be challenged on the basis of CUE.  See VAOPGCPREC 14-95, 60 
Fed. Reg. 43187 (1995) (a claim of clear and unmistakable 
error under 38 C.F.R. § 3.105(a) concerning a final, 
unappealed RO decision may not be considered where the Board 
has reviewed the entire record of the claim following 
subsequent reopening and has denied the benefit previously 
denied in the unappealed decision).  As a result, the 
veteran's claim, which poses such a challenge, must be denied 
as legally insufficient.

II.  Service Connection for Hypertension

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make the 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order to make 
a claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and current disability.  This third element may 
also be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

In the veteran's case, available service medical records are 
negative for complaints, diagnoses, and/or treatment for 
hypertension.  Thereafter, private treatment records and 
letters, dated from November 1947 to July 1996, were received 
by the RO.  These records include a December 1981 letter from 
Robert S. April, M.D., who reported that he first saw the 
veteran in November 1981 with seemingly uncontrollable 
hypertension because, even with medication, his blood 
pressure was 200/115 sitting and 190/110 standing. 
Thereafter, a May 1982 letter from Myles M. Behrens, M.D., 
indicates that the veteran claimed almost a twenty-year 
history of hypertension (i.e., since 1962).  A March 1989 
letter from Michael F. Michelis, M.D., shows that he had 
treated the veteran for hypertension for the previous eight 
years (i.e., since 1981).  An April 1995 letter from Thomas 
G. Pickering, M.D., indicates that the veteran was treated by 
him for hypertension from January 1992 to September 1993 and 
the veteran's blood pressure during that time ranged from 
145/85 to 186/100.  An April 1995 letter from Naftoli 
Neuburger, M.D., shows that, while treating the veteran from 
July 1986 to December 1992, his diagnoses included resistant 
hypertension that did not respond to multiple drug therapy.  
An April 1995 letter from William L. Kahan, M.D., indicates 
that the veteran had been seen at his office since 1962 and 
had been under treatment for chronic hypertension.  Dr. 
Michaelis, in a second letter, dated in October 1995, 
reported that he had seen the veteran from 1981 to 1989 for 
hypertension and at that time the veteran reported a twenty-
year history of hypertension (i.e., since 1961).  Dr. Kahan, 
in July and September 1995 letters, reported that the veteran 
had been his patient since 1962, had been treated for chronic 
labile hypertension, and "[h]is medical history indicate[d] 
that he ha[d] had th[is] ailment since 1943, following his 
discharge from the army."  It was also reported that, when 
the veteran failed to take his medication, his blood pressure 
had been recorded to be in excess of 210/120.  Subsequently, 
in July 1996, Dr. Kahan reported that, when the veteran first 
visited him in 1962, he telephoned the veteran's previous 
physician, Dr. Samuel Federman, and was told by Dr. Federman 
that the veteran had been treated for severe hypertension and 
anxiety since his discharge from the army in 1943.  In 
addition, private treatment records from Dr. Pickering, dated 
from April 1992 to September 1993, show the veteran's 
continued complaints, diagnoses, and/or treatment for 
hypertension.

The Board finds that what is significant about the record on 
appeal is, paradoxically, what it does not include.  Service 
medical records are devoid of complaints, diagnoses, and/or 
treatment for hypertension.  Moreover, none of the records on 
appeal includes a medical nexus opinion that tends to show a 
relationship between the post-service diagnosis of 
hypertension and the veteran's military service or events 
coincident therewith.  Likewise, no medical opinion has been 
presented that tends to show a relationship between current 
disability and military service.  The Board recognizes that 
the veteran is competent to describe an injury during 
military service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (lay witnesses are competent 
to describe painful experiences and symptoms that result 
therefrom); King v. Brown, 5 Vet. App. 19, 21 (1993); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991) (the Board is 
obligated to accept as true evidentiary assertions by the 
veteran for the purpose of determining whether a claim is 
well grounded).  Nevertheless, no medical evidence has been 
presented that tends to link the current diagnosis of 
hypertension to military service.  While the veteran is 
competent to provide information as to the visible symptoms 
he experienced during and after service, he has not been 
shown to be competent to provide the medical opinion evidence 
necessary to make his claim of service connection well 
grounded.  See Espiritu, supra; Moray v. Brown, 
5 Vet. App. 211 (1993) (persons without medical expertise are 
not competent to offer medical opinions); Grottveit v. Brown, 
5 Vet. App. 91 (1993); Bostain v. West, 11 Vet. App. 124 
(1998).  

Lastly, the Board notes that the statutory presumptions found 
at 38 C.F.R. §§ 3.307, 3.309 (1999), do not help the veteran 
in establishing a well-grounded claim.  Specifically, Dr. 
Kahan's July 1996 letter tends to show that the veteran was 
diagnosed with hypertension within one year of his separation 
from military service.  However, evidence has not been 
presented to show that hypertension was manifested to a 
compensable degree.  See 38 C.F.R. § 4.104, Diagnostic Code 
7101 (1999); The United States Veterans' Administration 
Schedule for Rating Disabilities, The Heart and Blood 
Vessels, Code 0137 (1933); Veterans Administration Schedule 
for Rating Disabilities, Diagnostic Code 7101 (1945).  While 
Dr. Kahan reported that Dr. Federman told him that he had 
treated the veteran for severe hypertension since his 
discharge from service in 1943, he did not report the extent 
of the veteran's problem and it appears from the record that 
Dr. Federman's records have been destroyed.  Therefore, 
because the record on appeal does not contain any evidence by 
which the degree of any hypertension experienced shortly 
after service can be ascertained, the presumption of § 3.307 
does not aid him in establishing a well-grounded claim. 

The Board finds that, because there is no competent medical 
evidence showing an in-service diagnosis of hypertension, a 
medical link between current hypertension and military 
service, or hypertension manifested to a compensable degree 
within one year following the veteran's separation from 
military service, this claim is not well grounded.  (The 
principle of reasonable doubt does not apply until after the 
veteran has submitted a well-grounded claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).)

III.  Claim to Reopen

The veteran contends that his psychiatric disorder pre-
existed military service and was aggravated by it or, 
alternatively, was caused by his military experience.  
However, the Board notes that the veteran's current claim of 
service connection is not his first such claim.  As noted 
above, the Board, in June 1950, denied service connection for 
a constitutional psychopathic state because it pre-existed 
military service and was not aggravated thereby. This 
decision is final.  38 C.F.R. § 19.5 (1949).  In July 1990, 
the Board denied the veteran's application to reopen a claim 
for an acquired psychiatric disorder because the additional 
evidence filed by the veteran did not show either that the 
pre-service psychiatric problem increased in severity during 
military service or that an acquired psychiatric disorder 
developed during military service.  38 C.F.R. § 19.181 
(1990).  As a result, the veteran's current claim of service 
connection may now be considered on the merits only if new 
and material evidence has been submitted since the time of 
the prior final decision.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. §§  3.156, 20.1103 (1999); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).  (For the purpose of determining 
whether new and material evidence has been submitted, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).)

"New and material evidence" is defined by regulation as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1999); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The Court, in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), determined that a three-step approach must be followed 
in claims to reopen.  See also Winters v. West, 
12 Vet. App. 203 (1999) (en banc).  Under this three-step 
approach, VA must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  If 
new and material evidence has been presented, VA must be 
determined whether, based upon all of the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if the 
claim is well grounded, then VA may proceed to evaluate the 
merits of the claim, but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(a) has been fulfilled.

Pre-service evidence available to the Board in July 1990 
included a January 1942 job application with the War 
Department, school records (report cards showing passing 
grades), a June 1942 Civil Service Examination (the veteran's 
nervous system was normal and his medical history did not 
include a nervous breakdown), a March 1942 Civil Service 
Classification (the veteran worked in the accounting division 
as a Junior Clerk in 1942), memorandum from former employers 
regarding the quality of the veteran's pre-service 
employment, dated from February 1942 to May 1942 (the veteran 
worked as an accountant in 1942 and his work was 
satisfactory), a May 1955 letter from a former employer 
regarding the quality of the veteran's pre-service work (the 
veteran was employed as a Junior Clerk in 1942, he left this 
job in June 1942 to enter the Signal Corps of the Army, and 
nothing in the available records showed his work to be other 
than satisfactory), a June 1943 document entitled "Class A 
Pass" from the College of the City of New York, a May 1942 
letter from Brooklyn College (the veteran had attended 
evening classes from February 1937 to February 1942, was a 
better than average student, never had any difficulties, and 
withdrew for unknown reasons), and two affidavits of 
character from friends of the veteran.

Specifically, the first affidavit reported that the affiant 
took radio classes with the veteran before they entered 
military service; they served together for approximately six 
to eight months while in military service and during that 
time the veteran was his instructor; they attended college 
together from 1946 to 1948.  He next reported that the 
veteran obtained both a masters degree in accounting and a 
law degree.  Lastly, he opined that the veteran was a law-
abiding citizen with an ingrained responsibility to his home, 
friends, and country.  The second affidavit reported that the 
affiant knew the veteran since high school; they had also 
attended college together, and the veteran was an honest, 
hardworking, and law-abiding citizen.  

Service medical and personnel records available to the Board 
in July 1990 included a January 1943 entry examination that 
was negative for complaints and/or a diagnosis of a 
psychiatric disorder.  Thereafter, treatment records, dated 
from July 1943 to August 1943, as well as certificate of 
disability for discharge, show the veteran's hospitalization 
and treatment for a disorder diagnosed as a psychoneurosis, 
anxiety state.  The records also included a history in which 
it was reported that the veteran had a pre-service history of 
chronic nervousness and his mother had taken the veteran for 
treatment due to his chronic nervousness.  It was opined 
that, because the veteran had a history of similar complaints 
and treatment for nervousness for ten years before his entry 
into military service, the psychoneurosis anxiety state 
existed prior to his entry onto active duty.

Post-service evidence available to the Board in July 1990 
included a May 1946 VA memorandum (the veteran was receiving 
VA treatment for a psychiatric disorder), VA examination 
reports, dated in May 1946 and September 1946, a November 
1947 letter from Walter Goldfarb, M.D., Dr. Goldfarb's 
resume, a November 1949 statement from Dr. B. J. Becker, an 
August 1951 letter from Samuel Federman, M.D., a March 1989 
letter from Michael F. Michelis, M.D., a June 1955 letter 
from an ex-employer regarding the quality of the veteran's 
post-service work (the veteran was employed as a radar tester 
from 1943 to 1945, his performance was satisfactory, and he 
was laid off due to lack of work), testimony in April 1950 
(the veteran testified that his psychiatric disorder existed 
before his entry into military service and was aggravated by 
his military service), April 1989 hearing testimony (the 
veteran testified that his psychiatric disorder, which did 
not exist before his entry into military service, was caused 
by his military service), and testimony at an October 1989 
hearing before members of the Board (the veteran testified 
that his psychiatric disorder, which did not exist before his 
entry into military service, was caused by his military 
service).  (The Board notes that, at all three hearings, the 
veteran claimed that his psychiatric disorder was either 
aggravated or caused by a Captain Ward who ordered him to 
give a presentation in front of a large group of soldiers 
even though he had stage fright, and who harassed him after 
the presentation because it did not go well.)

At the May 1946 VA examination the veteran reported that he 
had suffered from depression since before his entry into 
military service, he believed his condition was aggravated by 
his military service, and since his separation from military 
service he had been feeling much worse.  He reported that, 
while in military service, he was hospitalized for 
psychiatric treatment.  Since separation from military 
service he had, on a few occasions, seen a psychiatrist.  
However, he reported that he had not obtained any benefit 
from his post-service psychiatric treatment.  It was also 
reported that a VA psychiatrist opined that the veteran had 
feelings of inadequacy, insecurity, and schizoid traits of 
very long duration.  Subsequently, the September 1946 VA 
examiner diagnosed the veteran with a constitutional 
psychopathic state, emotionally inadequate.  

The November 1947 letter from Dr. Goldfarb reported that, 
from May 1946 to September 1946, he had treated the veteran 
for a psychoneurosis.  The veteran reported a history of 
obsessive thinking since adolescence and that, while in 
service, his symptoms had become worse.  The November 1949 
statement from Dr. Becker indicates that the veteran had 
peculiar obsessions and phobias as well as difficulty 
concentrating on his work, accepting responsibility, and 
difficulty with sexual adjustments.  The August 1951 letter 
from Dr. Federman shows, among other things, that the veteran 
had always been in the best of health before entry into 
military service.  The March 1989 letter from Dr. Michelis 
reported that, during the eight years he had treated the 
veteran for hypertension, he had always complained of chronic 
anxiety. 

Pertinent evidence received since the July 1990 Board denial 
included a May 1942 letter from a former employer regarding 
the quality of the veteran's pre-service work (the veteran 
was employed as a Junior Clerk in 1942 and was recommended to 
other employers), April 1995 letters from Dr. Pickering (the 
veteran complained of panic attacks while being treated from 
1992 to 1993), Dr. Neuburger (his diagnoses from July 1986 to 
December 1992 included chronic anxiety and neurosis), and Dr. 
Kahan (the veteran had been a patient of his since 1962 and 
had been under treatment for chronic anxiety reaction during 
that time), July and September 1995 letters from Dr. Kahan 
(Dr. Kahan added the fact that the veteran's medical history 
indicated that he had had chronic anxiety reaction since 
1943), a July 1996 letter from Dr. Kahan (Dr. Kahan added the 
fact that, when the veteran first visited him in 1962, Dr. 
Kahan telephoned the veteran's previous physician, Dr. 
Federman, and was told by Dr. Federman that he had treated 
the veteran for anxiety since his discharge from the army in 
1943), and testimony at an April 1995 personal hearing.  (The 
record on appeal also included relevant, but duplicate 
service medical and personnel records, a March 1989 letter 
from Dr. Michelis, an August 1951 letter from Dr. Federman, 
and a June 1942 Civil Service Examination.)

The Board finds that, while various records have been 
received by the RO, none of them show that a psychiatric 
disorder, was aggravated by military service.  Neither does 
any of the newly received evidence tend to show that 
psychiatric disability began during service.  Rather, the 
newly received evidence shows continued treatment or follow-
up therapy for psychiatric disability, which has been 
variously characterized, since his separation from military 
service.  Since the newly received evidence tends to show 
nothing more than was previously demonstrated, the Board 
finds that it is not new.  In short, the new evidence tends 
to prove nothing that was not previously shown, namely that 
the veteran has had a psychiatric disorder and continues to 
have it.

Next, turning to the testimony recently adduced at the April 
1995 personal hearing, the veteran testified that he did not 
have a psychiatric disorder before entry into military 
service.  Specifically, he referred to pre-service school 
records, employment records, and affidavits from friends, all 
of which showed no complaints, diagnoses, and/or treatment 
for a psychiatric disorder, as proof that his psychiatric 
disorder did not exist before military service.  The veteran 
testified that, in August 1943, when he gave a signed 
statement regarding his pre-service health, he did not state 
that he had a pre-service problem with a nervous condition.  
He therefore asserted that the service medical records that 
reported this information were inaccurate.  He next testified 
that the first time he started experiencing a psychiatric 
disorder was while he was on active duty.  Specifically, he 
experienced anxiety accompanied by headaches and nervousness 
after he was ordered by a Captain Ward to give a presentation 
in front of hundreds of soldiers, including high-ranking 
officers even though he had stage fright.  On the day of his 
speech, he broke down, and was told to leave the podium.  
Thereafter, his commanding officer, Captain Ward, harassed 
him, but only in private, in order to get him out of the 
Army.  He said that, when he was unable to obtain help from 
the Chaplain and unable to obtain at transfer, he broke down, 
started going on sick call, and was hospitalized for a 
psychiatric disorder.  Lastly, the veteran testified that he 
started to receive treatment for his psychiatric disorder 
approximately two months following his separation from 
military service. 

Even disregarding the service medical records about which the 
veteran has objected, the record on appeal at the time of the 
final July 1990 Board decision contained the same arguments 
and statements as to the origins and etiology of his 
psychiatric disorder as put forth at the April 1995 personal 
hearing.  The record at that time also included the pre-
service school and employment records about which the veteran 
testified.

As stated earlier, "new" evidence is evidence that is not 
"merely cumulative" of other evidence in the record.  See 
West v. Hickson, 12 Vet. App. 247 (1999); Evans v. Brown, 
9 Vet. App. 273, 283 (1996); Blackburn v. Brown, 
8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  Accordingly, the Board finds that the personal 
hearing testimony is cumulative of evidence contained in the 
record on appeal at the time of the final July 1990 Board 
decision and is consequently not "new" evidence.  
Therefore, the claim to reopen must be denied.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999). 

The Board notes that the RO applied the "materiality" test 
adopted by the Court ment of the case.  
However, the Court in Vargas-Gonzalez v. West, 
12 Vet. App. 63 (1998), stated as follows:

[t]he Federal Circuit in Hodge dealt with 
the test for determining whether newly 
presented evidence is material, but not 
with the test for determining whether 
such evidence is new, for purposes of 
reopening previously and finally 
disallowed claims.  Hodge, 155 F.3d at 
1360 . . . More specifically, the Federal 
Circuit clearly implied in Hodge that a 
decision concerning the materiality of 
evidence submitted to reopen follows, and 
is separate from, a decision as to 
whether the evidence is new.  Hodge, 155 
F.3d at 1360 . . . Where, as in this 
case, the Board has determined that newly 
presented evidence is cumulative of 
previously considered evidence and thus 
is not "new" for purposes of reopening a 
claim, that should end the Board's 
analysis of whether the evidence is "new 
and material".  See Smith (Russell) v. 
West, __ Vet. App. __, __, No. 95-638, 
slip op. at 5 (April 7, 1999). 

Therefore, because the veteran's application to reopen his 
claim of service connection for psychiatric disorder has been 
denied based on the failure to file "new" evidence, and not 
because of his failure to file "material" evidence, a 
remand is not required to avoid prejudice to the veteran.  
38 C.F.R. § 19.29 (1999); Vargas-Gonzalez, supra.


ORDER

The veteran's claim that a September 1946 RO decision was 
clearly and unmistakably erroneous in not adjudicating and 
granting service connection for hypertension is legally 
insufficient; the appeal of this claim is denied.

The veteran's claim that a September 1946 RO decision was 
clearly and unmistakably erroneous in not granting service 
connection for a constitutional psychopathic state is legally 
insufficient; the appeal of this claim is denied.

Service connection for hypertension is denied.

The application to reopen a claim of service connection for a 
psychiatric disorder is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 
- 18 -


- 1 -


